Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/23/2022 has been entered.

Response to Amendment
Claims 1-2, 4-5, 7-13, 16-18 are pending. Applicant’s amendment to the claims have overcome 112 rejections previously set forth in the Final Office Action notified on 11/23/2021. 

Drawings
The drawings are objected to because first and second chambers and the member between the chambers as claimed in claim 12 are not shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kume (US 5411016).
In regards to claim 1, Kume discloses a flexible sheath (a catheter shaft 28; FIG. 2) comprising: 
a distal end (FIG. 2 shows a distal end); 
a proximal end (FIG. 2 shows a proximal end); and 
a lumen extending from the proximal end to the distal end (Lumen of catheter shaft 28; FIG. 2), the lumen configured to allow a medical device to be received therein and pass through an exit port at the distal end (Guide wire lumen; FIG. 2), wherein the flexible sheath comprises a photoluminescent material configured to illuminate tissue surrounding the exit port at the distal end (The radial bands 46 can be formed of phosphorescent ink; FIG. 5), wherein the photoluminescent material comprises a luminous pigment that is used to make at least the distal end (phosphorescent ink; bands 46), wherein the flexible sheath is configured to be received by a working channel of an endoscope (Lumen of catheter shaft 28 can be received by an endoscope or a bronchoscope.).
In regards to claim 2, Kume discloses, wherein the endoscope is a bronchoscope (Lumen of catheter shaft 28 can be received by an endoscope or a bronchoscope.).
In regards to claim 4, Kume discloses wherein the luminous pigment is applied as a paint to at least a portion of the flexible sheath (The radial bands 46 can be formed of phosphorescent ink on the catheter end.  Col. 7, lines 1-22). 
In regards to claim 5, Kume discloses wherein the luminous pigment is added during manufacturing of the flexible sheath (The radial bands 46 can be formed of phosphorescent ink on the catheter end.  Col. 7, lines 1-22; They can be added during manufacturing).

Claim 18 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Weinmann (US 20200246102).
In regards to claim 18, Weinmann discloses flexible sheath (sheath of blade 902 which is made from plastic material and thin along the width than along the length make the sheath flexible; flexible cartridge 1040; FIG. 11; para [0068]) comprising: 
a distal end (FIG. 11 shows a distal end); 
a proximal end (FIG. 11 shows a proximal end); 
a lumen extending from the proximal end to an opening at the distal end (Auxiliary channel 906 extends to proximal end 910 and ends at an outlet 936 at distal end 908. FIGS. 15, 17; para [0066]), 
a first chamber section (area of vial 1042) including at least a first solution (vial 1042 of a catalyst agent; FIG. 11; Para [0068]); a second chamber section including at least a second solution (Area between vial 1042 and cartridge 1040; A chemiluminescence reagent is stored in chemiluminescent cartridge 1040; Para [0068]); and a breakable membrane (vial 1042 can be broken to mix the chemicals and generate chemiluminescence; Para [0075]) located between the first and second chamber sections, wherein when the first solution comes into contact with the second solution, a chemiluminescence activity occurs (The light in the infrared wavelengths can be generated by infrared chemiluminescence reactions of chemiluminescence reagent and catalyst agent. Para [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11, 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zappia (US 20130072753) in view of Kume (US 5411016).
In regards to claim 7, Zappia discloses a system comprising: 
an endoscope system (endoscopic device 100) comprising: 
a handle (handle 110);
 an insertion tube (elongate tube 102; FIG. 1) comprising: 
a proximal end (FIG. 1) coupled to the handle; 2Application No. 16/263,985 
a distal end (FIG. 1), the proximal end being connected to the handle; 
a working channel (lumen 108; FIG.2B); 
an exit port (Exit port of the lumen 108; FIG. 2B) of the working channel at the distal end of the insertion tube; and 
an imaging system (system comprising receiver 204; FIG. 2B) comprising: 
an imaging sensor (receiver 204 is an optical sensor; para [0054]) configured to produce image data (Image sensor can produce image data because it can measure the intensity of light emitted by the laser unit or reflected from a tissue surface. Para [0045]), the imaging sensor comprising a component located distal of the exit port at the distal end of the insertion tube (receiver 204 is located at the distal end; FIG. 2B); 
an image processor (Receiver 204 is an image processor because it can process image by detecting, comparing with a threshold value and outputting a signal. Para [0049]) configured to generate at least one of an intensity value (Intensity value is sensed and compared to a threshold intensity and based on intensity value a signal indicative the position of the device is determined. Para [0012]-[0013], [0049], [0054]) or a wavelength value based on the image data ; and 
an output device (Receiver 204 may include a signal detector, a signal comparator, and an output module. Para [0049]) in data communication with the image processor; and 
a flexible sheath (medical device 114; FIG. 1; para [0027]; The medical device 114 is flexible because it can be bent and inserted into the lumen 108. ) configured to be slidably received within the working channel, the flexible sheath comprising:
 	a distal end (FIG. 1); 
a proximal end (FIG. 1); and 
a lumen extending from the proximal end to the distal end, wherein the flexible sheath includes a photoluminescent material, wherein the image processor is further configured to generate a value of a distance (Intensity value is sensed and compared to a threshold intensity and based on intensity value a signal indicative the position of the device is determined. Para [0012]-[0013], [0049], [0054]) that the flexible sheath extends from the exit port based on the at least one of the intensity value or the wavelength value, wherein the output device is configured to output the generated value of the distance (Output module may be an LED mounted on handle 110. The output module may be a speaker generating a sound signal corresponding to the ready signal. Similarly, the output module may generate a visual signal, such as a text or graphical message. Para [0051]).
Zappia does not expressly disclose a lumen extending from the proximal end to the distal end of the flexible sheath.
Kume is directed to dilatation catheter (abstract) and  teaches a flexible sheath (flexible catheter shaft 28; col. 5, lines 44-52) and teaches a lumen extending from the proximal end to the distal end (The flexible shaft includes an inflation lumen. FIG. 2; abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zappia to have a lumen inside the flexible sheath in accordance with the teaching of Kume so that tools could be received inside the catheter for adding a new function in the endoscopic system.
In regards to claim 8, Zappia discloses wherein the endoscope is a bronchoscope (The endoscopic device 100 is flexible and can be used as  a bronchoscope. Para [0028]).
In regards to claim 9, Zappia discloses wherein the photoluminescent material comprises a luminous pigment that is used to make at least the distal end of the flexible sheath (Transmitter 202 includes a fluorescent coating. FIG. 2B; Para [0067]). 
In regards to claim 10, Zappia does not expressly disclose wherein the luminous pigment is applied as a paint to at least a portion of the flexible sheath. 
Kume teaches wherein the luminous pigment is applied as a paint to at least a portion of the flexible sheath (The radial bands 46 can be formed of phosphorescent ink on the catheter end (Col. 7, lines 1-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zappia’s device to apply pigment as paint because applying pigment as paint is an easier process for making photoluminescent sheath. 
In regards to claim 11, Zappia does not expressly disclose wherein the luminous pigment is added during manufacturing of the flexible sheath.
Kume teaches wherein the luminous pigment is added during manufacturing of the flexible sheath (The radial bands 46 can be formed of phosphorescent ink on the catheter end. Col. 7, lines 1-22; They can be added during manufacturing.).
Regarding claim 16, Zappia discloses wherein the value of the distance is based on the at least one of the intensity value or the wavelength value being within one of a plurality of predefined ranges (Intensity value from a medical device is sensed and compared to a threshold intensity. Based on intensity value, the position of the device is determined. Para [0012]-[0013], [0049], [0054]).
Regarding claim 17, Zappia discloses wherein the output device comprises at least one of an audio output device or a visual output device (The output module may be a speaker generating a sound signal corresponding to the ready signal. Similarly, the output module may generate a visual signal, such as a text or graphical message. Para [0051]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zappia (US 20130072753) in view of Kume (US 5411016) and further in view of Hadani (US 20090318797).
In regards to claim 13, Zappia does not expressly disclose wherein the output signal includes a visual indication of where the distal end of the flexible sheath is located relative to the distal end of the working channel based on the image data, wherein the output device outputs the generated visual indication. 
Hadani is directed to endoscope (abstract) and teaches wherein the output signal includes a visual indication of where the distal end of the flexible sheath is located relative to the distal end of the working channel based on the image data, wherein the output device outputs the generated visual indication (Image of the distal tip and body lumen is generated by the apparatus 400. Para [0109]; Trajectory of the endoscopic tool is calculated, para [0042], and displayed in display 310; FIG. 5; para [0110], [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zappia’s system to have a visual indication of the distal end of the flexible sheath in accordance with the teaching of Hadani so that the position of the device could be tracked in a display. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot for the reasons stated below- 
Kume includes separate ports for guide wire and for inflating balloon. Please note inflation port 26 and guide wire port 24 in FIG. 1 and relevant portions of Kume (US 5411016). Accordingly, Kume allows for receiving guide wire as well as balloon inflation (See FIGS. 1-2, 19 and entire disclosure of Kume). Thus, applicant’s arguments are not persuasive with respect to claims 1-2, 4, 5.
Weinmann discloses flexible sheath (sheath of blade 902 which is made from plastic thin plastic material which makes the sheath flexible; FIG. 11; para [0068]) comprising: a lumen extending from the proximal end to an opening at the distal end (Auxiliary channel 906 extends to proximal end 910 and ends at an outlet 936 at distal end 908. FIG. 17; para [0066]). Regarding enclosure 916 of Weinmann not being a component of any sheath, the claim language does not require for the enclosure to be component of any sheath. Thus, applicant’s arguments are not persuasive with respect to claim 18.
With respect to claim 7, a new rejection has been made under 103. See rejections set forth above.
Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if any objection set forth above is overcome.

The following is an examiner’s statement of reasons for allowance: 

There is no motivation to modify flexible sheath of Zappia (medical device 114) to include the chambers with photoluminescent materials as recited in claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795      

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795